 

Exhibit 10.22

 

COMPENSATION PAYMENT AGREEMENT

 

This Compensation Payment Agreement (the “Agreement”) is entered into by and
among Bruce G. Wiles and Lowell G. Baron (each, a “Director” and together, the
“Directors”), Hospitality Investors Trust, Inc., a Maryland corporation (the
“Company”), and BSREP II Hospitality II Board LLC, a Delaware limited liability
company (“BSREP II Hospitality Board”), to be effective as of March 31, 2017
(the “Effective Date”).

 

WITNESSETH

 

WHEREAS, Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC
(“BSREP II Hospitality REIT”), an affiliate of BSREP II Hospitality Board, has
the right to nominate and elect two directors of the Company pursuant to Section
7.8 of the Securities Purchase, Voting and Standstill Agreement by and among the
Company, American Reality Capital Hospitality Operating Partnership, L.P. and
BSREP II Hospitality REIT (the “Purchase Agreement”) and to the Articles
Supplementary (as defined in the Purchase Agreement);

 

WHEREAS, BSREP II Hospitality REIT has exercised its right under Section 7.8 of
the Purchase Agreement to nominate and elect the Directors to be directors of
the Company; and

 

WHEREAS, the Directors, the Company and BSREP II Hospitality Board agree that
BSREP II Hospitality Board shall be entitled to receive any compensation (of any
form, other than any restricted share units) that is payable by the Company in
respect of the two directors (the “BSREP II Hospitality Board Directors”) of the
Company that BSREP II Hospitality REIT is entitled to nominate and elect
pursuant to the Purchase Agreement and to the Articles Supplementary
(collectively, the “Compensation”), regardless of whether the BSREP II
Hospitality Board Directors are the Directors, and that the Compensation shall
be paid to BSREP II Hospitality Board;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.       Payment. From and after the Effective Date, the Company hereby agrees
(a) to pay, convey or transfer any and all Compensation (whether in cash,
restricted shares or otherwise) to BSREP II Hospitality Board and (b) not to
pay, convey or transfer such Compensation to either Director or any other BSREP
II Hospitality Board Director.

 

2.       Notice of Compensation. In the event that any Compensation will be in
any form other than (i) cash or (ii) restricted shares of common stock of the
Company, par value $0.01, the Company shall provide BSREP II Hospitality Board,
within a reasonable time prior to the grant, issuance or distribution of such
Compensation, notice thereof specifying the amount, form, grant or distribution
date and other terms of such Compensation in reasonable detail.

 

3.       No Third-Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted successors
and assigns and nothing herein, express or implied, is intended to or shall
confer upon any other person any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.

 



 

 

 

4.       Severability. In the event that any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

5.       Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflicts of law of the State of New York or any other
jurisdiction that would call for the application of the substantive law of any
jurisdiction other than the State of New York.

 

6.       Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single instrument.

 

7.       Tax Treatment. The parties hereto agree to treat the Compensation paid
to BSREP II Hospitality Board pursuant to this Agreement as beneficially owned
by BSREP II Hospitality Board for U.S. federal, state, local and other tax
purposes, unless required otherwise by applicable law.

 

[Remainder of Page Intentionally Left Blank]

 

2 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  COMPANY           HOSPITALITY INVESTORS TRUST, INC.                     By:
/s/ Jonathan P. Mehlman       Name: Jonathan P. Mehlman       Title: President
and Chief Executive Officer                     DIRECTORS                   /s/
Lowell G. Baron     Lowell G. Baron                           /s/ Bruce G. Wiles
    Bruce G. Wiles                       BSREP II HOSPITALITY BOARD          
BSREP II HOSPITALITY II BOARD LLC                     BY: /s/ Murray Goldfarb  
    Name: Murray Goldfarb       Title:   Managing Partner  

  

 

[Signature page to Compensation Payment Agreement]

 



